Title: To John Adams from Timothy Pickering, 24 September 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Septr. 24. 1799.

The subject of the proposed mission to France is so important, that whether it proceed or be suspended, your decision will certainly be the result of your mature consideration. But as the idea has occurred to you of coming to Trenton, and you have intimated that you would do it, if judged best; I have consulted my colleagues; and they concur with me in opinion that it will be an eligible step. Governor Davie will probably be here the first week in October; and Judge Ellsworth will doubtless be ready to meet him: or if you should conclude to come on, the Judge would certainly be gratified in waiting to accompany you.
Governor Davie, having relinquished his government, and made arrangements for the voyage to Europe, will probably be better satisfied, after making the long journey from North–Carolina, to return home again, if the further suspension of the mission take place after a personal interview with you and his colleague: and your final determination relative to the mission, will doubtless give more general satisfaction to the community at large, when accompanied with these solemnities.
If however, the news expected from Europe should be of a nature, not only to strengthen your reasons for the temporary suspension which you have already deemed expedient; but if new facts should be decisive of the course proper to be pursued; the trouble of your journey may be saved.
These observations are respectfully submitted to your consideration, by / Sir your most obt. servant,

Timothy Pickering